                                  Case 2:20-cv-07523-VAP-KS Document 12 Filed 10/29/20 Page 1 of 1 Page ID #:41




                                  1                                                                       JS-6
                                  2

                                  3

                                  4

                                  5

                                  6

                                  7

                                  8                                     United States District Court
                                                                        Central District of California
                                  9

                                 10
Central District of California
United States District Court




                                 11       LATASHA EUGENIO,

                                 12                        Plaintiff,
                                                           v.                         Case No. 2:20-cv-07523-VAP-KSx
                                 13

                                 14       WESTLAKE PORTFOLIO                          ORDER OF DISMISSAL
                                 15       MANAGEMENT, LLC,

                                 16                        Defendants.
                                 17

                                 18           The Court having been advised by counsel for the parties that the above-
                                      entitled action has settled,
                                 19

                                 20         IT IS ORDERED that this action be, and hereby is, dismissed in its entirety
                                      without prejudice.
                                 21

                                 22
                                            THE COURT will retain jurisdiction for a period of sixty (60) days to
                                 23   enforce the terms of the settlement. All pending dates are hereby vacated.
                                 24

                                 25   Dated: October 29, 2020
                                                                                       ___________________________
                                 26                                                    VIRGINIA A. PHILLIPS
                                                                                       United States District Judge
                                                                                 1
